ORDER

PER CURIAM.
Kenneth Williams (“Defendant”) appeals the judgment of the Circuit Court of the City of St. Louis entered after a jury found him guilty of one count of trafficking drugs in the second degree. Defendant contends that the trial court erred when it refused to give Defendant’s proposed instruction A, submitting the lesser included offense of possession of a controlled substance.
Having reviewed the briefs of the parties and the record on appeal, we conclude that the trial court did not err in refusing to submit a lesser included instruction for possession of a controlled substance. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).